Exhibit 10.8

 

AMENDMENT NO. 2 TO
TERRESTAR NETWORKS INC.

STOCKHOLDER’S AGREEMENT

 

THIS AMENDMENT NO. 2 (this “Amendment”) to the TerreStar Networks Inc.
(“TerreStar”) Stockholder’s Agreement, dated as of May 11, 2005, as amended from
time to time (the “Agreement”) is hereby adopted by the Stockholders of
TerreStar this 6th day of May, 2006.

 

WHEREAS, the Agreement provides that it may be amended by the written agreement
of a majority of the Shares held by the Stockholders (as such terms are defined
in the Agreement);

 

WHEREAS, the Stockholders executing this Amendment, who together hold a majority
of the Shares, wish to amend the Agreement as set forth herein, which amendment
shall be effective as to all Stockholders from and after the date hereof; and

 

WHEREAS, capitalized terms used in this Amendment but not defined herein shall
have the meanings ascribed thereto in the Agreement.

 

NOW THEREFORE, THE PARTIES HERETO HEREBY AGREE AS FOLLOWS:

 

1.             Amendment of Clause 8.1(b)(ii).  Clause 8.1(b)(ii) of the
Agreement is hereby amended to read in its entirety as follows:

 

“(ii)         delivers to Motient Sub, each Minority Stockholder and the TSTR
Group (each such Person being referred to in this Section 8.1 as a “Buyer”) a
written notice (the “Notice of Proposed Issuance”) specifying the type and
amount of such debt or equity securities that the Company then intends to issue
(the “Offered Securities”), all of the material terms, including the price (cash
or non-cash) upon which the Company proposes to issue the Offered Securities and
stating that the Buyers shall have the right to purchase the Offered Securities
in the manner specified in this Section 8.1 for the same price per share and in
accordance with the same terms and conditions specified in such Notice of
Proposed Issuance, provided, that if such price consists of non-cash
consideration, a Buyer may purchase the Offered Securities with the same type
and amount of non-cash consideration described in such Notice of Proposed
Issuance or, may instead, pay for such Offered Securities with the cash
equivalent of such price, such equivalent to be agreed to by the parties or else
determined by an independent Expert (as hereinafter defined) or another
nationally recognized investment bank agreed to by the parties.  Anything to the
contrary contained herein notwithstanding, (i) a Stockholder who is a Minority
Stockholder shall no longer constitute a Buyer, and shall no longer have the
rights provided in this Section 8.1, upon the first date that such person ceases
to be a Minority Stockholder, and (ii) the TSTR Group shall no longer constitute
a Buyer, and shall no longer have the rights provided in this Section 8.1, upon
the first date that the TSTR Group ceases to own at least the number of Shares
(including, for the avoidance of doubt, all Shares that are issuable to Dr.
Rajendra Singh upon the exercise of any outstanding Options) owned or held by
the TSTR Group (including Dr. Singh) as of April 1, 2005 (as adjusted for stock
splits, reverse stock splits, stock dividends, combinations, recapitalizations
and similar events).”

 

--------------------------------------------------------------------------------


 

2.             Amendment of Clause 8.2(a)(ii).  Clause 8.2(a)(ii) of the
Agreement is hereby amended to read in its entirety as follows:

 

“(ii)         Obligation of Transferee to Purchase.  The transferee of the
Selling Party shall purchase from the Selling Party and each Tag Along
Participant the portion of such Selling Party’s and Tag Along Participant’s
Shares that such Selling Party and Tag Along Participant desire to sell;
provided, that in the event that the transferee is not willing to purchase all
of the shares the Selling Party and the Tag Along Participants desire to sell,
the transferee shall purchase from the Selling Party and each Tag Along
Participant a portion of such securities that shall not exceed the Maximum Tag
Along Portion (as hereinafter defined) and, if such portion does exceed the
Maximum Tag Along Portion, the transferee shall be obligated to purchase only
the Maximum Tag Along Portion.  For purposes hereof, the term “Maximum Tag Along
Portion” means a portion of the Selling Party’s or a Tag Along Participant’s
Shares equal to the aggregate number of Shares the transferee actually proposes
to purchase multiplied by a fraction, the numerator of which shall be the number
of Shares issued and owned by such Selling Party or Tag Along Participant
(including, for the avoidance of doubt, in the case of participating Option
Holders, Shares to be acquired upon the exercise of any vested Options owned by
such Option Holder and to be included in such Transfer) and the denominator of
which shall be the aggregate number of Shares owned by the Selling Party and
each Tag Along Participant exercising its rights under this Section 8.2(a)
(including, for the avoidance of doubt, Shares to be acquired upon the exercise
of vested Options owned by participating Option Holders and to be included in
such Transfer); provided, however, that if the Selling Party proposes to
Transfer Shares representing 50% or more of the issued and outstanding Shares,
the Maximum Tag Along Portion for each Tag Along Participant shall be equal to
all of the Shares owned by such Tag Along Participant.  To the extent one or
more Tag Along Participants exercise such right of participation in accordance
with the terms and conditions of this Section 8.2(a), the number of shares that
the Selling Party may sell in the transaction shall be correspondingly reduced
if the transferee is not willing to purchase all of the shares the Selling Party
and the Tag Along Participants desire to sell.  For the avoidance of doubt, the
Option Holders shall be treated as a single Tag Along Participant for purposes
of this Section 8.2(a), and the number of Shares owned by such Option Holders
and proposed to be sold by such Option Holders shall be determined by the Option
Holder Representative in its reasonable discretion based on instructions
received from the Option Holders.”

 

3.             New Section 8.2(a)(vi).  There shall be added to the Agreement a
new Section 8.2(a)(vi), following existing Section 8.2(a)(v), as follows:

 

“(vi)        Notwithstanding the foregoing, if the written offer by the
transferee that is required to be made to the Option Holders pursuant to Section
8.2(a)(i) above would require registration under the Securities Act of 1933, as
amended, the Selling Party may Transfer its Shares, and the requirements of this
Section 8.2(a) shall be deemed satisfied, if the transferee agrees with the
Selling Party that it will, promptly after such Transfer, use its commercially
reasonable efforts to effect such registration and to make such offer, and will
accept for purchase all Shares properly tendered by such Option Holders in
accordance therewith, at the Tag Along Price and in compliance with applicable
laws.”

 

4.             Amendment to Definition of Excluded Securities.  The definition
of “Excluded Securities in Section 1 of the Agreement is hereby amended to read
in its entirety as follows:

 

--------------------------------------------------------------------------------


 

“Excluded Securities” means (A) any equity securities in the Company (i) issued
in connection with the acquisition of the business of another entity, whether by
the purchase of equity securities, assets or otherwise, provided, that such
equity securities are issued at a price no less than fair market value as
reasonably determined by the board of directors of the Company, (ii) issued as
part of an Initial Public Offering or other registered underwritten public
offering of the Company’s securities, (iii) issued under the Option Plan or any
other equity compensation plan approved by the board of directors of Company,
(iv) issued to financial institutions, financial syndicates, lessors, vendors or
other third parties in connection with bona fide commercial credit arrangements,
equipment financings, or similar transactions for primarily other than equity
financing purposes, and (v) issued to Motient or its subsidiaries as Common
Stock of the Company in an amount up to $300 million at a price per share of
$30.53 prior to August 30, 2006, and (B) any debt securities of the Company (i)
issued in connection with the acquisition of the business of another entity,
whether by the purchase of equity securities, assets or otherwise, (ii) issued
as part of a registered underwritten public offering of the Company’s
securities, (iii) issued to lessors, vendors, financial institutions or other
third parties in connection with bona fide equipment financings or similar
transactions in which the proceeds of the borrowings are not intended to be used
by the Company for general corporate purposes or working capital, including
without limitation Purchase Money Indebtedness and (iv) having no equity
features in a principal amount not to exceed $150 million prior to August 30,
2006.”

 

5.             Consent of Minority Stockholders.  The Minority Stockholders who
are parties hereto hereby consent to the issuance of up to $300 million of the
Company’s equity securities to Motient as described in Section (A)(v) of the
definition of Excluded Securities set forth in Section 3 of this amendment as
required by Section 8.5(a) of the Agreement.

 

6.             Effect of Amendment.  All the provisions of this Amendment shall
be deemed to be incorporated in, and made a part of, the Agreement; and the
Agreement, as supplemented and amended by this Amendment, shall be read, taken
and construed as one and the same instrument, and except as expressly amended
hereby, the terms and conditions of the Agreement shall continue in full force
and effect.  All references to “this Agreement” in the Agreement or to the words
“hereof,” “hereunder” or “herein” or words of similar effect in the Agreement
shall mean the Agreement as amended hereby.

 

7.             Severability.  Should any one or more of the provisions of this
Amendment be determined to be illegal or unenforceable, each other provision of
this Amendment shall be given effect separately from the provision or provisions
determined to be illegal or unenforceable and shall not be affected thereby.

 

8.             Counterparts.  This Amendment may be executed in any number of
counterparts, each of which shall be deemed an original but all of which shall
constitute one and the same instrument.

 

[Signature page follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first written above.

 

 

TERRESTAR NETWORKS INC.

 

 

 

 

 

By:

/s/ Robert Macklin

 

 

 

Name:

Robert Macklin

 

 

Title:

Secretary

 

 

 

 

 

THE OPTION HOLDER REPRESENTATIVE:

 

 

 

TERRESTAR NETWORKS INC.

 

 

 

 

 

By:

/s/ Robert Macklin

 

 

 

Name:

Robert Macklin

 

 

Title:

Secretary

 

 

 

 

 

 

 

 

 

MOTIENT VENTURES HOLDING INC.

 

 

 

 

 

By:

/s/ Christopher Downie

 

 

 

Name:

Christopher Downie

 

 

Title:

Executive Vice President

 

 

 

and Chief Operating Officer

 

 

 

 

 

 

 

 

 

MSV INVESTORS, LLC

 

 

 

By:

MSV Investors Holdings, Inc.,

 

 

Its Managing Member

 

 

 

 

By:

/s/ Jeffrey A. Leddy

 

 

 

Name:

Jeffrey A. Leddy

 

 

Title:

Chief Executive Officer

 

--------------------------------------------------------------------------------


 

 

SPECTRUM EQUITY INVESTORS IV, L.P.

 

 

 

By:

Spectrum Equity Associates IV, L.P.

 

 

Its General Partner

 

 

 

 

 

 

 

 

 

By:

/s/ Kevin J. Maroni

 

 

 

Name:

Kevin J. Maroni

 

 

Title:

General Partner

 

 

 

 

 

 

 

 

 

SPECTRUM IV INVESTMENT MANAGERS’
FUND, L.P.

 

 

 

 

 

 

 

 

 

By:

/s/ Kevin J. Maroni

 

 

 

Name:

Kevin J. Maroni

 

 

Title:

General Partner

 

 

 

 

 

 

 

 

 

SPECTRUM EQUITY INVESTORS PARALLEL
IV, L.P.

 

 

 

 

 

By:   Spectrum Equity Associates IV, L.P., its
General Partner

 

 

 

 

 

By:

/s/ Kevin J. Maroni

 

 

 

Name:

Kevin J. Maroni

 

 

Title:

General Partner

 

 

 

 

 

COLUMBIA CAPITAL EQUITY PARTNERS III
(QP), L.P.

 

 

 

 

 

By: Columbia Capital Equity Partners III, L.P., as
General Partner

 

 

 

 

 

 

 

 

 

By:

/s/ Donald A. Doering

 

 

 

Name:

Donald A. Doering

 

 

Title:

Chief Financial Officer

 

--------------------------------------------------------------------------------


 

 

COLUMBIA CAPITAL EQUITY PARTNERS III
(AI), L.P.

 

 

 

 

 

By: Columbia Capital Equity Partners III, L.P., as
General Partner

 

 

 

 

 

 

 

 

 

By:

/s/ Donald A. Doering

 

 

 

Name:

Donald A. Doering

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

COLUMBIA CAPITAL EQUITY PARTNERS III
(CAYMAN), L.P.

 

 

 

 

 

By: Columbia Capital Equity Partners

 

 

(Cayman) III, Ltd., as General Partner

 

 

 

 

 

By:

/s/ Donald A. Doering

 

 

 

Name:

Donald A. Doering

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

COLUMBIA CAPITAL INVESTORS III, LLC

 

 

 

 

 

By: Columbia Capital Equity Partners III, L.P., as
General Partner

 

 

 

 

 

 

 

 

 

By:

/s/ Donald A. Doering

 

 

 

Name:

Donald A. Doering

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

COLUMBIA CAPITAL EMPLOYEE
INVESTORS III, L.L.C.

 

 

 

 

 

By: Columbia Capital III, L.L.C., its Manager

 

 

 

 

 

By:

/s/ Donald A. Doering

 

 

 

Name:

Donald A. Doering

 

 

Title:

Chief Financial Officer

 

--------------------------------------------------------------------------------